Citation Nr: 1545969	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-14 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Lemley, Agent


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to October 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA).  

The Board notes that the Veteran has asserted that he is unable to secure gainful employment due to his service-connected PTSD, and thus a TDIU rating is included in the issue before the Board per Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, the Board notes that the Veteran filed a separate claim for TDIU in March 2012, which was denied in a February 2015 rating decision due to the fact that the Veteran supposedly failed to submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Board's review of the record shows that the Veteran did submit a completed VA Form 21-8940 which was received in June 2012.  Thus, the Board refers the issue of TDIU to the AOJ for appropriate action.  38 CFR 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015))  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2011, the Veteran submitted a completed authorization for the release of information form in order for VA to secure his PTSD treatment records from the Vet Center.  An April 2011 psychological assessment by Dr. S. F. also notes that the Veteran reported attending treatment at the Vet Center.  Review of the record reveals that these Vet Center treatment records have never been sought and as pertinent evidence to the claim on appeal, they must be secured. 

Additionally, as this remand seeks to obtain additional treatment records not previously reviewed by the AOJ or a consulting physician and the last VA examination afforded the Veteran was in April 2011 (over 4 years ago), the Veteran should be afforded an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD after all outstanding treatment records are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of evaluation or treatment he has received for his PTSD and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment.  Secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified, to specifically include all VA records that are not already associated with the record.  In particular, the Veteran's records from the Vet Center should be obtained.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  Arrange for a psychiatric examination of the Veteran to determine the severity of his service-connected PTSD disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions as to the following:

(a) Please identify and describe in detail all symptoms and manifestations of the Veteran's service-connected PTSD disability (and their degree of severity and impact on function).

(b) Please specifically comment on the impact of the Veteran's service-connected PTSD disability on occupational and daily activity functioning.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  After completion of the above and any additional development the deemed necessary, review the expanded record and readjudicate the claim.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




